Citation Nr: 0910147	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1963 to October 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Los Angeles RO.  In December 
2006, the matter was remanded for additional development and 
notice.  


FINDINGS OF FACT

1.  There is credible corroborating evidence supporting the 
Veteran's allegation that she was sexually harassed in 
service.

2.  Competent evidence establishes that the Veteran has PTSD 
resulting from the sexual harassment in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Since this decision grants 
service connection for PTSD, there is no reason to belabor 
the impact of the VCAA on this matter, as any error in 
notice, or omission in duty to assist is harmless.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

If PTSD is based on personal assault in-service, evidence 
from sources other than the Veteran's records may corroborate 
the Veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

The Veteran alleges that a Chief Warrant Officer (CWO) who 
was her superior in service pressured her to have sex with 
him.  She indicated she began going to sick bay for symptoms 
of depression and stress.  She talked to her mother about 
what was happening, and her mother looked into how to get the 
Veteran out of service.  

The Veteran's service treatment records (STRs) include 
reports of extensive evaluations/treatment for respiratory 
complaints.  She complained of a "choking sensation" that 
she especially experienced at work.  In July 1964, the 
Veteran requested a psychological referral as she was very 
nervous and felt like she would get in trouble unless she 
received help.  It was noted she had a multitude of chest 
complaints that were thought to be allergy related.  A 
consultation report lists a diagnosis of situational 
maladjustment producing depression.  

A March 1964 service personnel record reveals the Veteran 
received nonjudicial punishment of 2 extra hours of duty a 
day for 7 days for failure to go to an appointed place of 
duty (lawn party).  In October 1964, she received a hardship 
discharge; a letter from her mother at the time indicated 
that the Veteran was needed at home to help care for a 
younger brother with disabilities because the mother had to 
work full-time as a live-in domestic helper to support the 
family.
A September 1997 VA treatment record notes a physician found 
that the Veteran appeared clinically depressed; she was 
referred for psychiatric counseling.  In July 1998, she was 
admitted to a VA hospital.  She reported she was overwhelmed 
by a traumatic event a number of years ago in which she was 
raided by the Department of Insurance, which resulted in 
prolonged legal problems and intense stress.  The Axis I 
diagnosis was PTSD.

September 1997 to January 1999 social work records note the 
Veteran reported she was subjected to constant sexual 
harassment in service.  She related that if a woman rejected 
sexual advances in service, she was accused of being a 
lesbian.  She alleged that women Marines were viewed as 
either sluts or lesbians.  She alleged that a high ranking 
enlisted man who wanted to have sex with her persuaded a 
female officer to accuse her of lesbianism; the charges were 
eventually dropped.  She reported that MPs regularly harassed 
her; she finally confided in her mother who got her released 
after 2 years.  Her case was discussed with a Sexual Trauma 
Counselor who thought it was possible that the Veteran's 
recent stresses caused her to re-experience her military 
harassment.  

December 1998 to July 2000 VA medical records reflect 
treatment and contain assessments of major depression, 
schizoaffective disorder, and atypical anxiety disorder.  

A July 2002 statement from F. M., M.D. notes the Veteran had 
a comprehensive consultation and based on his evaluation he 
opined the Veteran had PTSD since being sexually abused in 
the Marines in 1966.  He added that her symptoms waxed and 
waned some, but had increased since her arrest in 1996.  In 
August 2002, the RO received a response to a request for 
treatment records that states the Veteran was never seen at 
Dr. F. M's office and that no records were found.  A January 
2003 statement from the same physician indicates the Veteran 
was monitored for 8 months and her medical history was 
reviewed.  He again opined the Veteran had PTSD and that her 
condition began when she was sexually abused in service in 
1966 and that her symptoms were reignited in 1996.  

A January 2003 letter to Dr. F. M. indicates the Veteran had 
been living with F. D. for 8 months.  F. D. stated she had 
experience as a HRD psychological employment consultant and 
discussed her observations regarding the Veteran's behavior 
and recollections of events.  F. D. indicated she had a M. A. 
(Masters of Arts) and CEAP (Certified Employee Assistance 
Professional).

An April 2003 VA treatment record notes the Veteran was 
scared to discuss what happened to her in the military.  She 
reported a CWO tried to force her to have sex with him, and 
to intimidate her.  She recalled being physically assaulted 
by MPs and having a bottle thrown at her.  In September 2003, 
she reported she was first sexually assaulted at age 16, then 
again in the military.  

An undated statement from a friend of the Veteran indicates 
they had been friends since 1968.  She vaguely recalled that 
somewhere around 1968 or 1969 the Veteran spoke about the 
racism, sexism, and homophobic conditions she suffered in the 
military.  

An undated statement from a friend of the Veteran indicates 
they met in the early 1970s.  The Veteran had related to her 
that she just escaped a dangerous situation in the Marines.  
She recalled the worst perpetrator was a warrant officer in 
the Veteran's office.  He would call her into his office, 
shut the door, and threaten to have her put out of service if 
she did not comply with his sexual demands.  She did not know 
if the two ever had sex, but she knew the Veteran felt 
violated.

A February 2004 statement from the Veteran's roommate notes 
she had known the Veteran for 30 years.  She recalled that 
soon after they met, the Veteran told her about Mr. [redacted] and 
"the treat of violence and many unspeakable things she 
suffered at his hands" while in the military.

A March 2004 letter from a VA psychologist states she had 
been treating the Veteran in weekly individual therapy 
sessions since January of that year.  She noted the Veteran's 
sexual trauma and years of suffering PTSD were documented in 
the treatment records.  She identified the Veteran as having 
PTSD and opined the Veteran's psychiatric disability was 
directly related to the sexual trauma experienced in service.  

A May 2004 statement from another friend notes he had known 
the Veteran for 22 years.  He stated that some time around 
January 19, 1981, the Veteran shared her military experience 
with him.  He recalled the horrific conditions she described 
and stated he recalled the graphic accounts because he had 
considered joining the Marines prior to their conversation.  

On April 2007 VA examination, the psychiatrist indicated the 
Veteran's claims file was reviewed.   It was noted the 
Veteran had multiple complaints of "chest pain", 
"shortness of breath", "generalized pain", and other 
problems in service without any substantiated medical basis.  
Records also indicated that even though she was depressed or 
anxious, she was never referred for psychiatric evaluation or 
treatment.  The Veteran reported that these complaints were 
related to the stress and anxiety she had due to the 
harassment she received in service.  She added she was never 
raped nor had sexual intercourse because she always fought 
off anyone who tried to force themselves on her.  The Axis I 
diagnosis was PTSD, delayed.  The examiner stated all the 
criteria for PTSD were met and that it was verified through 
multiple evaluations in the claims file.  He noted the 
records indicated she was sexually harassed by a sergeant and 
that this trauma had significant effect on her mood and 
ability to work over the subsequent years.  In a summary, he 
indicated the Veteran had multiple medical complaints in 
service consistent with severe anxiety and panic attacks such 
as shortness of breath, palpitations, and chest pain for 
which no organic cause could be found.  He opined the Veteran 
had severe PTSD symptoms with the initial trauma occurring in 
the military.  

A statement from a friend of the Veteran, received in May 
2008, indicates they met in 1974 or 1975.  She recalled that, 
at the time, the Veteran had mood swings and would change for 
no apparent reason.  She had conversations with the Veteran's 
mother who was worried about her daughter's sexual harassment 
in service.  The mother also indicated that she arranged for 
her daughter to be discharged.  

The record shows the Veteran has an Axis I diagnosis of PTSD 
(in accordance with DSM-IV), and receives VA treatment for 
such disability.  Her accounts of sexual harassment in the 
military by a superior are not corroborated by concrete 
evidence of such in her STRs or personnel records.  However, 
notations in the STRs that she sought psychological 
counseling, and that was depressed and wanted help before she 
got into trouble, that received non-judicial punishment for 
failure to attend a lawn party, as well as that she received 
a hardship discharge, tend to support her allegations that 
she was troubled in service.  Letters from long-time 
acquaintances and family various friends tend to support 
various aspects of her accounts (though there are 
inconsistencies).  A VA examiner has opined, in essence, that 
the Veteran's various medical complaints in service with no 
organic cause reflect there was some sort of psychic trauma 
in service.  The VA examiner opined that the Veteran's 
diagnosis of PTSD is related to the sexual harassment she 
suffered in the military.  The Board finds no reason in the 
record to question the competence of the VA psychiatrist; he 
reviewed the record and has explained the rationale for the 
opinion.  

In summary, lay statements and service records reasonably 
corroborate at least some of the Veteran's accounts of 
stressors in service; she has a medical diagnosis of PTSD 
(and received treatment for such disability); and competent 
evidence (in the form of opinions by a VA psychologist and a 
psychiatrist) links her diagnosis of PTSD to the events in 
service (and establishes sufficiency of stressor to support 
the diagnosis).  All the legal requirements for establishing 
service connection for PTSD are met.  Consequently, service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


